In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
                                       No. 16-1151V
                                   Filed: August 31, 2017


                                                       Special Master Sanders
    STEPHANIE ROBERTS,
                                                       Ruling on Entitlement; Concession;
                    Petitioner,                        Causation-In-Fact; Influenza (“Flu”)
    v.                                                 Vaccine; Tetanus-diphtheria-acellular
                                                       pertussis (“Tdap”) Vaccine; Guillain-
    SECRETARY OF HEALTH AND                            Barre Syndrome (“GBS”).
    HUMAN SERVICES,

                   Respondent.


Martin Rubenstein, Staten Island, New York, for Petitioner.
Robert Paul Coleman, III, U.S. Department of Justice, Washington, DC, for Respondent.

                                  RULING ON ENTITLEMENT1


        On September 16, 2016, Petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program. 2 42 U.S.C. §§ 300aa-10 to -34 (2012). Petitioner
alleges that she suffered from Guillain-Barré Syndrome (“GBS”) as a result of receiving
influenza and tetanus-diphtheria-acellular pertussis (“Tdap”) vaccinations on October 14, 2013.
Petition at 1. The case was assigned to the undersigned on January 13, 2017.
        On August 30, 2017, Respondent filed his Rule 4(c) report in which he concedes that
Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at 1.

1
  This decision shall be posted on the United States Court of Federal Claims’ website, in
accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). In accordance with Vaccine
Rule 18(b), a party has 14 days to identify and move to delete medical or other information that
satisfies the criteria in § 300aa-12(d)(4)(B). Further, consistent with the rule requirement, a
motion for redaction must include a proposed redacted decision. If, upon review, the
undersigned agrees that the identified material fits within the requirements of that provision, such
material will be deleted from public access.
2
  The Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, 42
U.S.C. §§ 300aa-10 et seq. (hereinafter “Vaccine Act,” “the Act,” or “the Program”). Hereafter,
individual section references will be to 42 U.S.C. § 300aa of the Act.
                                                 1
Specifically, Respondent finds that the evidence shows Petitioner suffered GBS following the
administration of an influenza vaccine, and that the onset occurred within the time period
specified in the newly revised Vaccine Injury Table (“Table”).3 Id. at 4. Respondent recognizes
that Petitioner “may-re-file this petition and be afforded a presumption of causation under the
revised Table.” Id. As such, Respondent does not contest entitlement to compensation in this
case.
       In view of Respondent’s position and the evidence of record, the undersigned finds
that Petitioner is entitled to compensation.


IT IS SO ORDERED.


                                    s/Herbrina D. Sanders
                                    Herbrina D. Sanders
                                    Special Master




3
  The revised Table only governs petitions filed on or after March 21, 2017. 82 Fed. Reg. 6294
(Jan. 19, 2017) (to be codified at 42 C.F.R. Pt. 100).
                                               2